DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 4/22/22, are acknowledged and accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Brown on 5/4/22.
The application has been amended as follows: 
Claim 12, line 13, replace “sand” with --and--
Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for manufacturing a stereoscopic image forming device in which first and second optical control panels each including a large number of band-shaped light reflecting surfaces disposed parallel to each other with spaces in standing states, comprising: a first process of manufacturing, by any one of press molding, injection molding, and roll molding, from a first transparent resin, molding base materials of the first and second optical control panels in each of which a large number of grooves triangular in section each having an inclined surface and a vertical surface, and a large number of ridges triangular in section formed by the grooves adjacent to each other, are disposed parallel to each other on one side of a transparent plate member; a second process of manufacturing intermediate base materials of the first and second optical control panels by selectively forming mirror surfaces only on the vertical surfaces of the grooves of each of the molding base materials; the prior art cited does not teach, or reasonably suggest, a third process of joining and integrating together the intermediate base materials by filling in the grooves a molten second transparent resin with a lower melting point than a lower melting point of the first transparent resin and a refractive index η2 in a range of 0.9 to 1.1 times as large as a refractive index η1 of the first transparent resin in a state where the intermediate base materials are made to face each other so that the vertical surfaces of the grooves are orthogonal to each other in a plan view, wherein the inclined surfaces of the grooves of the respective molding base materials manufactured in the first process are formed of a) flat surfaces or b) concave surfaces, uneven surfaces, or polygonal surfaces recessed from the flat surfaces, in combination with the other limitations of claim 11.
Claim 13 is dependent on claim 11 and is allowable over the prior art of record for at least the same reason as claim 11.
Claim 12 is allowable over the prior art of record for at least the reason that even though a method for manufacturing a stereoscopic image forming device in which first and second optical control panels each including a large number of band-shaped light reflecting surfaces disposed parallel to each other with spaces in standing states are set, wherein the first and second optical control panels are respectively manufactured by: a first process of manufacturing, by any one of press molding, injection molding, or roll molding from a first transparent resin, molding base materials of the first and second optical control panels in each of which a large number of grooves triangular in section each having an inclined surface and a vertical surface, and a large number of ridges triangular in section formed by the grooves adjacent to each other, are respectively formed parallel to each other on one side of a transparent plate member; a second process of forming intermediate base materials of the first sand second optical control panels by selectively forming mirror surfaces only on the vertical surfaces of the grooves of the respective molding base materials;  the prior art fails to teach or reasonably suggest, a third process of filling in the grooves of each of the intermediate base materials a molten second transparent resin with a lower melting point than a lower melting point of the first transparent resin and a refractive index η2 in a range of 0.9 to 1.1 times as large as a refractive index η1 of the first transparent resin, wherein the inclined surfaces of the grooves of the respective molding base materials manufactured in the first process are formed of a) flat surfaces or b) concave surfaces, uneven surfaces, or polygonal surfaces recessed from the flat surfaces, in combination with the other limitations of claim 12.
Claim 14 is dependent on claim 12 and is allowable over the prior art of record for at least the same reasons as claim 12.
Claim 15 is allowable over the prior art of record for at least the reason that even though the prior art discloses a stereoscopic image forming device in which first and second optical control panels each including a large number of band-shaped light reflecting surfaces disposed parallel to each other with spaces in standing states, wherein each of the first and second optical control panels includes a large number of grooves triangular in section disposed parallel to each other on one side of a transparent plate member formed of a first transparent resin, and each having an inclined surface and a vertical surface, a large number of ridges triangular in section formed by the grooves adjacent to each other, and mirror surfaces formed on the vertical surfaces of the grooves,  the prior art fails to teach or reasonably suggest,  that the first and second optical control panels are disposed to face each other so that the vertical surfaces of the grooves are orthogonal to each other in a plan view, and joined and integrated together by a second transparent resin having a refractive index η2 in a range of 0.9 to 1.1 times as large as a refractive index η1 of the first transparent resin and filled in the grooves, and the inclined surfaces of the grooves are formed of a) flat surfaces or b) concave surfaces, uneven surfaces, or polygonal surfaces recessed from the flat surfaces, in combination with the other limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872